Citation Nr: 0525699	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to left arm disability, including asserted as 
secondary to the veteran's service-connected right arm reflex 
sympathetic dystrophy.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran apparently served on active duty from November 
1971 to November 1980, and had service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  In 
the December 2003 rating action, the RO denied the veteran's 
claim of service connection for left arm disability, asserted 
as secondary to his service-connected reflex sympathetic 
dystrophy; in the latter rating decision, the RO confirmed 
and continued the denial of service connection for left arm 
disability and denied service connection for bilateral 
hearing loss.  The veteran perfected a timely appeal of these 
determinations to the Board.

In his February 2005 Substantive Appeal, the veteran asserted 
informal claims of service connection for depression and eye 
disability as secondary to his service-connected right arm 
reflex sympathetic dystrophy.  With respect to his 
psychiatric disability claim, the Board notes that VA 
outpatient treatment records show that the veteran has been 
diagnosed as having various psychiatric disabilities due to 
his service-connected reflex sympathetic dystrophy.  To date, 
VA has not considered his psychiatric and eye disability 
claims and they are referred to the RO for appropriate 
action.

Although the veteran initially indicated that he wished to 
testify at a Board hearing in Washington, DC, in an August 
2005 statement, he reported that he did so inadvertently; 
instead he requested to testify before RO personnel at the 
local VA office.  As such, the Board finds that the veteran's 
request for a Board hearing has been withdrawn.

The veteran's claim of service connection for bilateral 
hearing loss is discussed in the REMAND portion of this 
decision and is remanded to the White River Junction, 
Vermont, RO for further development.


FINDINGS OF FACT

1.  Service connection is in effect for right arm reflex 
sympathetic dystrophy, which is evaluated as 40 percent 
disabling.

2.  Resolving all reasonable doubt in the veteran's favor, he 
has left arm reflex sympathetic dystrophy that is due to his 
service-connected right arm reflex sympathetic dystrophy.  


CONCLUSION OF LAW

Left arm reflex sympathetic dystrophy is proximately due to 
or the result of the veteran's service-connected right arm 
reflex sympathetic dystrophy.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.




Background and Analysis

In statements and written argument, the veteran and his 
representative contend that service connection is warranted 
for left arm reflex sympathetic dystrophy on the basis that 
he developed the condition due to his service-connected right 
arm reflex sympathetic dystrophy.  In support, they cite a 
positive nexus opinion offered in October 2004 by the 
veteran's treating VA physician.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. 
App. at 470-71.

Although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that the veteran has been 
diagnosed as having left arm reflex sympathetic dystrophy and 
since service connection is in effect for right arm reflex 
sympathetic dystrophy, in light of his contentions, the Board 
will focus its discussion to the evidence that concerns 
whether his left arm disability is related to his service-
connected right arm reflex sympathetic dystrophy.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In a July 2003 rating decision, the RO established service 
connection for right arm reflex sympathetic dystrophy and 
assigned an initial 20 percent evaluation, effective July 15, 
2003.  In September 2004, the RO increased the evaluation of 
this condition to 40 percent, effective May 6, 2004.

There are two medical opinions of record addressing whether 
there is a relationship between the veteran's service-
connected right arm reflex sympathetic dystrophy and his left 
arm reflex sympathetic dystrophy.  As the veteran and his 
representative highlight, in an October 2004 report, the 
veteran's treating VA physician indicated that as is often 
the case for individuals suffering from reflex sympathetic 
dystrophy, although the condition initially involved only his 
right arm, it now also caused his left arm to be affected.

Notwithstanding the positive nexus opinion provided by the 
treating VA physician, in January 2005, the RO solicited a 
nexus opinion from another VA physician.  In a February 2005 
statement, that examiner opined that the veteran's left arm 
problem "probably came from his cervical disc disease."  He 
did not address whether it was also related to his right arm 
reflex sympathetic dystrophy, and there is no indication, 
that the February 2005 VA examiner reviewed the veteran's 
medical records.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for left arm reflex sympathetic dystrophy is 
warranted.  In reaching this determination, the Board notes 
that, as a finder of fact, it concludes that the opinion 
offered by the veteran's treating VA examiner in October 2004 
is more persuasive because of the rationale he offered, his 
familiarity with the veteran, and his knowledge of the 
progression of the veteran's now bilateral reflex sympathetic 
dystrophy.  By contrast, it is not clear that the February 
2005 VA physician reviewed the veteran's records.  Moreover, 
he did not rule out a relationship between the two 
conditions; instead, he merely commented that he thought that 
his left arm problems stemmed from a cervical spine 
disability.  In light of the foregoing, the Board finds that 
secondary service connection for left arm reflex sympathetic 
dystrophy is warranted.


ORDER

Service connection for left arm reflex sympathetic dystrophy 
is granted.

REMAND

Also before the Board is the veteran's claim of service 
connection for bilateral hearing loss.  For the reasons set 
forth below, the Board has no discretion and must remand the 
matter for further development.

As noted in the introduction, in August 2005, the veteran 
indicated that he wished to testify at an RO hearing rather 
than one held in Washington, DC, before the Board.  Thus, 
because an appellant is entitled to an RO hearing if one is 
requested, the Board has no discretion and must remand this 
case.  38 C.F.R. § 20.700(a) (2004).

In addition, although the veteran's DD Form 214 is not of 
record, the RO reports that he served on active duty from 
November 1971 to November 1980.  In this regard, the Board 
notes that the only service medical records associated with 
the claims folder correspond to the veteran's service in the 
National Guard.  As such, on remand, the RO must obtain a DD 
Form 214 and attempt to associate any outstanding service 
medical records.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  The absence of pertinent 
service medical records represents an independent basis 
requiring the Board to remand this matter.

Further, a review of the claims folder discloses that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA), and that he continues to 
receive regular VA care.  To date, VA has not attempted to 
associate records from the SSA and consider them in the 
adjudication of this appeal.  Under the law, however, VA is 
obliged to obtain and consider SSA records, and therefore the 
Board has no discretion and must remand this matter for this 
reason as well.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to confirm the veteran's dates of 
active service, reportedly from November 
1971 to November 1980, and obtain any 
outstanding service medical records.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should contact the veteran and 
schedule him for a personal hearing 
before a hearing officer at the local VA 
office.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
bilateral hearing loss in light of all 
pertinent evidence and legal authority.

5.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


